PER CURIAM.
Both parties offered as testimony the evidence in the record which was before us in Matter of Merrill, 151 App. Div. 785, 136 N. Y. Supp. 884. The facts have not been changed. The administrators’ accounts have been surcharged with this payment. It would seem inequitable if they should not be allowed to recover it back from the attorney, to whom it has been held that they have unlawfully paid the same.
The order should therefore be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. All concur, except WOODWARD, J., who votes to affirm on the opinion of Mr. Justice GLADDING at Special Term, and LYON, J., not voting.